Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-22 because the prior art of record does not show or fairly suggest a warming oven wherein the generated air flow by the air circulator in the flow path directly engaging and mixing with the diverted portion of the air flow from the plurality of heating elements generating turbulent heated air flow across the object to be heated to provide turbulent heated air to directly impinge upon the object to be heated as recited in claims 1, 19, 21 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/12/2021


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761